Case 1:20-cv-01632-LJL Document 63 Filed 11/04/20 Page 1 of 2




                                                                11/04/2020
        Case 1:20-cv-01632-LJL Document 63 Filed 11/04/20 Page 2 of 2




The settlement conference in this matter currently scheduled for Wednesday, November 11, 2020 at
10:00 a.m. is rescheduled to Thursday, January 14, 2021 at 10:00 a.m. Counsel is directed to call Judge
Parker’s teleconference line at the scheduled time. Please dial (866) 434-5269, Access code: 4858267.
The parties are instructed to complete the Settlement Conference Summary Report and prepare pre-
conference submissions in accordance with Judge Parker’s Individual Rules of Practice. Pre-
conference submissions must be received by the Court no later than January 7, 2021 by 5:00 p.m.




                                                                                 11/04/2020
